Name: 2003/12/EC: Commission Decision of 10 January 2003 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community as regards the United States of America and Switzerland (Text with EEA relevance) (notified under document number C(2002) 5560)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  agricultural policy;  America;  health;  means of agricultural production;  agricultural activity;  Europe
 Date Published: 2003-01-11

 Avis juridique important|32003D00122003/12/EC: Commission Decision of 10 January 2003 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community as regards the United States of America and Switzerland (Text with EEA relevance) (notified under document number C(2002) 5560) Official Journal L 007 , 11/01/2003 P. 0084 - 0085Commission Decisionof 10 January 2003amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community as regards the United States of America and Switzerland(notified under document number C(2002) 5560)(Text with EEA relevance)(2003/12/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine speciesOJ L 302, 19.10.1989, p. 1., as last amended by Commission Decision 94/113/ECOJ L 53, 24.2.1994, p. 23., and in particular Article 8 thereof,Whereas:(1) The competent veterinary services of the United States of America and Switzerland have forwarded requests for amendments to the list established by Commission Decision 92/452/EECOJ L 250, 29.8.1992, p. 40., as last amended by Decision 2002/637/ECOJ L 206, 3.8.2002, p. 29., of teams officially approved in their territory for the export of embryos of domestic animals of the bovine species to the Community.(2) Guarantees regarding compliance with the requirements specified in Article 8 of Directive 89/556/EEC have been provided to the Commission by the competent veterinary services of the countries concerned, and they have officially approved the collection teams concerned for exports to the Community.(3) Decision 92/452/EEC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 92/452/EEC:1. the row for the US team No 96ID083 is deleted;2. the row for US team No 01WI098 is replaced by the following:">TABLE>"3. the following row is added concerning US teams:">TABLE>"4. the following row is added concerning Switzerland teams:">TABLE>"Article 2This Decision shall apply as from 31 January 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 10 January 2003.For the CommissionDavid ByrneMember of the Commission